Citation Nr: 1810078	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) from July 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board previously remanded this claim for further evidentiary development in February 2014, July 2015, and July 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to SMC. Prior to adjudication, the Board finds a remand is necessary so that the Veteran may undergo examinations.

In the Board's July 2017 remand, it directed the RO to schedule the Veteran for the appropriate SMC examinations. A review of the Veteran's file indicates that the RO scheduled the Veteran for the examinations, but then cancelled the examinations because the Veteran failed to RSVP. There is no indication, however, in the file that the RO ever mailed a notification to the Veteran informing her of the date of the scheduled examinations. The Veteran has stated that she is willing and able to attend the examinations; as such, the Board finds that the Veteran should be notified, via the mail, of the time and place of the examination prior to the examinations.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA Aid and Attendance examination. The examiner should address whether the Veteran's service-connected disorders result in disability (physical or mental) requiring the regular aid and attendance of another person to assist with activities of daily living such as dressing and undressing, keeping oneself ordinarily clean and presentable; feeding; attending to the wants of nature; frequently adjusting of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; or protecting her from hazards or dangers incident to her daily environment.

The examiner should also address whether the Veteran is bedridden, substantially confined to her home, or confined to a nursing home due to mental or physical incapacity as a result of her service-connected disabilities. Any further specialized testing necessary to obtain such an opinion regarding this matter should be conducted. The medical opinions expressed should contain comprehensive rationale based on sound medical principles and facts.

***The RO is directed specifically to notify the Veteran, in writing via US Mail, of the time, place, and date of the Veteran's examinations prior to the examination.  A copy of the notice mailed to the Veteran must be associated with the claims file.  

3. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




